People v Kotsopoulos (2018 NY Slip Op 01937)





People v Kotsopoulos


2018 NY Slip Op 01937


Decided on March 21, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
JEFFREY A. COHEN, JJ.


2003-05790
 (Ind. No. 1057/02)

[*1]The People of the State of New York, respondent,
vNikolaos Kotsopoulos, appellant.


Nikolaos Kotsopoulos, Attica, NY, appellant pro se.
Madeline Singas, District Attorney, Mineola, NY (Yael V. Levy and Ilisa T. Fleischer of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 23, 2005 (People v Kotsopoulos, 18 AD3d 781), affirming a judgment of the County Court, Nassau County, rendered June 19, 2003.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., CHAMBERS, SGROI and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court